Case 2:19-cv-06157-RGK-SK Document 58 Filed 08/19/20 Page 1 of 2 Page ID #:827



 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   RAMON OLVERA, an individual,         Case No. 2:19-cv-06157
12                                        [PROPOSED] JUDGMENT ON
                           Plaintiff,     DEFENDANT’S MOTION FOR
13                                        SUMMARY JUDGMENT
          vs.
14

15   QUEST DIAGNOSTICS, a business
     entity AND DOES 1-200 INCLUSIVE,     Date:      August 17, 2020
16                                        Time:      9:00 a.m.
                                          Courtroom: 850
17                         Defendants.    Judge:     Hon. R. Gary Klausner
18

19

20

21

22

23

24

25

26

27

28

                                [PROPOSED] JUDGMENT
Case 2:19-cv-06157-RGK-SK Document 58 Filed 08/19/20 Page 2 of 2 Page ID #:828



 1                                  [Proposed] Judgment
 2         This action came on for hearing before the Court, Hon. R. Gary Klausner,
 3   District Judge Presiding, on Defendant Quest Diagnostics’ Motion for Summary
 4   Judgment pursuant to Fed. R. Civ. P. 56 on all causes of action in Plaintiff Ramon
 5   Olvera’s First Amended Complaint, and the evidence presented having been fully
 6   considered, the issues having been duly heard and a decision having been duly
 7   rendered,
 8         JUDGMENT IS HEREBY ENTERED in favor of Defendant Quest
 9   Diagnostics and against Plaintiff Ramon Olvera. Plaintiff shall take nothing by way
10   of his First Amended Complaint. Defendant is entitled to its costs.
11

12

13   Dated: August 19, 2020             ___________________________
14                                      Honorable R. Gary Klausner
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               1
                                    [PROPOSED] JUDGMENT
